DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.11,282,328. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially the same invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2,7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prescott et al. (US 5503300).
Regarding Claim 1, Prescott discloses a food management system (fig.1) comprising: a cabinet (104) having a chamber defined by a plurality of walls including a base (bottom of 104), a top wall (top of 104) disposed on an opposite side of the cabinet from the base (fig.1), a front wall (101) extending from the base to the top wall (fig.1), a rear wall disposed on an opposite side of the cabinet from the front wall (fig.1), a left wall extending from the base to the top wall and from the front wall to the rearwall (fig.1), and a right wall formed on an opposite side of the cabinet from the left wall (fig.1), the front wall (101) of the cabinet including a chute (103) defining a first end (left end portion near the interior of front door 101) of a dispensing region (from left end portion near the interior of front door 101 all the way to the food delivery door 204, including regions having 205,216) along the cabinet (104); at least one lift (502) disposed within the chamber (104), the lift (502) configured to receive a plurality of containers (figs. 1-10) therein and operable to sequentially present at least one of the containers (fig.8) to (lift 502 presents the container to the food delivery door 204) the dispensing region (from left end portion near the interior of front door 101 all the way to the food delivery door 204) of the cabinet (104); and an ejector (205,216) including a bumper (205) disposed within the dispensing region (from left end portion near the interior of front door 101 all the way to the food delivery door 204, including regions having 205,216), the bumper (205) operable to translate through the dispensing region from a retracted position (a position wherein a food container has been placed on 205,216, but 205 has not moved adjacent to the chute 103) on an opposite side of the at least one lift (502) from the chute (103) to an extended position (a position wherein 205 has moved adjacent to the delivery chute 103) between the retracted position (a position wherein a food container has been placed on 205,216, but 205 has not moved adjacent to the chute 103) and the chute (103) to bias (205 biases the packaged food product toward the chute) the at least one of the containers (container holding food) from the at least one lift (502) through the chute (103).
Regarding Claim 2, Prescott discloses wherein the at least one lift (502) includes a first lift (502; each magazine 202 has a lift 502) disposed adjacent to the front wall (101) and a second lift (502) disposed on an opposite side (figs.2-7) of the first lift (502) from the front wall (101).
Regarding Claim 7, Prescott discloses wherein the chute (103) is disposed at a first end of the front wall (101) adjacent to the top wall (top wall of 104) and defines a passage through the front wall (101) configured to receive one of the containers therethrough (fig. 1).
Regarding Claim 8, Prescott discloses further comprising a warmer (210) disposed within the chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651